Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 1 of 14 PageID #: 142




                          EXHIBITM

    ADAs Linda Breen and Leonard
     Joblove's November 16, 2000,
   Affidavit And Memorandum of Law
     Opposing Ellis' Federal Habeas
              Corpus Petition
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 2 of 14 PageID #: 143




  UNITED STATES DISTRICT COURT
  EASTERN,I\DISTRICT OF NEW YORK
  - - - - - - - , ,- - - - - - - - - - - - - - - - - - - - - - - . ; - - X

  GREGORY ELLIS
                                                                                           AFFIDAVIT IN OPPOSITION
                                                                                           TO A PETITION FOR A WRIT
                                                                                           OF HABEAS CORPUS

  MICHAEL McGI~I.~        tvsuperintendent,
                                                                                           CV-00-3246          lfBJ
  Southport Cor~~c~1~naT
                   t';Ni,        .
                                   Facility,                                                Kings      County           Ind.     No.
                                                                                                 6587/94
                                                       Respondent,.
                                                                             i

  - - - - - - - -b-
                 .
                    - - - - - - - - - - - - - - - - - - - - - .. - ~.-x

  STATE OF NEW YORK)
                   )                             SS:
  COUNTY OF KINGS )

            LINDA BREEN, being                           duly       sworn,             deposes         and says:

            1.        I     am    an Assistant                  District              Attorney             of counsel           to CHARLES
  J.    HYNES, District                       Attorney              of   Kings               County.            I am admitted                 to
  practice           in New York                  State         and before                  this      Court.
            2.        By agreement                      with       the   Attorney                   General       of      the      State      of
  New York,               the         District           Attorney                of        Kings      County        will         represent

  respondent              in the above-captioned                                 matter.
            3.        I     submit            this        affidavit                   in     opposition            to     petitioner's
  application                   for       a      writ         of     habeas                 corpus.             Unless           otherwise
  indicated,              the          following              statements                   are     made      on information                  and
  belief,           based        on the           records          and       files           of the          District           Attorney's
  Office.

            4.        On January                  1, 1994, sometime between 4:00 and 4:30 a.m.,
  petitioner              and         Michael           Lee     fired            handguns             from     inside          a car       on a
  crowd        of    people             on a street                 corner,                killing          twenty-one            year       old
                                                                         1
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 3 of 14 PageID #: 144




  John      Steadman.                This         act     was apparently                          revenge           for        a prior            fight.

  Dwayne         Brown was the                    driver             of       the     car.

            5.         Ellis,          Lee,        and Brown were                       charged            with          acting            in concert

  in      the      commission                of         the        murder,             and         each         defendant                  was      tried

  separately.                 A first           Ellis              trial,           under         Indictment                  Number          6587/94,

  in November,                1994,         ended             in a mistrial                   as a result                     of a deadlocked
  jury.          After        a second             jury            trial,           Ellis         was convicted                      of Murder              in
  the      Second         Degree            (N.Y.P.L.                 § 125.25(2]).

            6.         on May 30,                  1995,             petitioner                   Ellis         was       sentenced                 to      an

  indeterminate                 term of imprisonment                                    of twenty-five                          years            to life
  {Beldock,            J.,      at     trial            and         sentence).

            7.         On November                  12,        1996           petitioner                moved,           through              counsel,

  for      an order           pursuant             to N.Y.C.P.L.                       § 440.10                vacating              his      judgment

  of      conviction.                  In      that           motion,               petitioner                 claimed               {1) that             his

  conviction,                after          his         second              trial,           was        based            on     the         knowingly

  false         testimony             of    eyewitness                      Richard           Rivera,            and          that         Rivera         had
  been      granted           immunity             from prosecution;                              and      (2)         that      he was denied

  the      effective            assistance                    of      trial          counsel            because               counsel            did      not
  call      Curtis           Anderson,             an allegedly                      exculpatory                 witness,                  to testify

  for      the defense.
           8.      That       motion          was denied,                     with          opinion,            by the           state           supreme

  court,         by Order            dated         May 29,                  1997      (Demarest,                J.).           The court                 held
  that      petitioner                had      not        established                       any        proof        of     perjury.                 Also,

  the      court         held        that      petitioner                     had      not         shown         that          his         attorney's

  decision           not        to     call             Curtis              Anderson              to      testify              was         due      to      an




                                                                               2
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 4 of 14 PageID #: 145



  absence of trial                    strategy,               but that            rather,         the record                  showed such
  a "possible               strategy."

             9.     Petitioner's                   application              for     leave        to appeal                the    denial         of
  his     motion          to vacate           was denied,               without            opinion,             by the           Appellate
  Division,              Second       Department,                 on June          30,      1998.          On April              23,      1999,

  the     Court          of Appeals            dismissed             petitioner's                   application                  for      leave

  to appeal              that      denial.
             10.         On November               23,    1997,     petitioner's                  judgment               of conviction
  was       affirmed,              with       opinion,             by       the      Appellate                 Division,               Second

  Department.                   People       v.      Ellis,        244 A.D.2d               354         (2d Dep't               1997).

  One of the claims petitioner                                   made in his direct                       appeal was that                   the
  prosecution               had concealed                  the     information               that        its       witness            Richard

  Rivera          had     been       granted             immunity           from     prosecution                   in     exchange          for

  his     testimony.                The respondent                   argued          in     response               that         the    record

  and     the      facts          established              without           question            that          there          was no such

  immunity           granted.              The Appellate                Division             held        that          this      claim      was

  "either          unpreserved                or     without         merit."

             12.         By Certificate                  dated     January           20,     1998,           the       New York Court

  of Appeals              denied          petitioner's              application                  for      leave          to     appeal      the

  Appellate               Division's               decision.                People          v.      Ellis,              91 N. Y. 2d         891

   (1998).

             13.         In this          current         application               for      a writ,            petitioner               again

  claims          that      his      conviction               was based             on the          perjured              testimony           of

  Richard          Rivera           and      that        Rivera      was          granted         immunity.                     Second,       he

  again       claims         that      he was denied                 the      effective                assistance               of counsel




                                                                        3
 Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 5 of 14 PageID #: 146



    at      trial     because         his     attorney         did     not      call      Curtis      Anderson       to

    testify.
               14.    Attached            as Exhibits        to this          memorandum of law are:
               A) trial      transcript
               B) Both parties'              briefs        to the Appellate              Division.
               C) Decision           and Order        of the Appellate                 Division.
               D) Both      parties'           Letters        to     the      Court      of   Appeals       and     the
                       Certificate            of the       Court     of Appeals.
               E) Petitioner's              Motion        to vacate          judgment.
               F) Respondent's              papers     in opposition            to motion.          (Exhibits      that
                       were attached            to opposition              papers       available       at Court's
                       request)       .
               G) Decision           and Order        of Motion         Court.
               H) Decision           and Order        of Appellate             Division       denying      leave     to
                       appeal;        and      Certificate            of      Court      of     Appeals     denying
                       further        appeal     of motion.
               WHEREFORE,and for                the       reasons      set     forth     in the      accompanying
    memorandum of law,                the application                for a writ        should      be dismissed.

    Dated:           Brooklyn, New York
                     November 17, 2000
                                                                              ~~
                                                                            Linda Breen
                                                                     Assistant   District              Attorney
                                                                        (718) 250-2474


~ vJ O'flA To.l--efcJl~
                    l,V~-
.         \e-h
,.f\"-.~j      ~ C~.             ~   ft}a~m4t~o
                                           }.~o06
                           .Jota~ Publfc, State of NewWartc
                                 No. 01HO6026162
                            Qualified in New York County
                          Commissi~~-
                                   ~ptr9r ~une07, 2001
         Ro~<t\-\o                   1~ (JJ A/1       4
                                                      C



           ~ ~\i~~i
     /\bktu.,    C>
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 6 of 14 PageID #: 147




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------x
  GREGORY ELLIS
                                                                        MEMORANDUM
                                                                                OF LAW
                                              Petitioner,

                          -against-
                                                                        CV-00-3946
  MICHAEL McGINNIS, Superintendent,
  Southport Correctional   Facility,

                                              Respondent.

  -----------------------------------x


                                              STATEMENT OF FACTS


          The   respondent             relies        on the          statement        of   facts         at     pages     2

  through       7    of     the       brief        filed        by     Respondent          in      the        Appellate

  Division,         and the       additional            facts        and affidavits             contained         in the
  state     motion        to vacate           papers,       attached        as Exhibits.




                                                                1
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 7 of 14 PageID #: 148




                                                                        POINT I

        PETITIONER HAS NOT ESTABLISHED THAT WITNESS RIVERA COMMITTED
           PERJURY OR THAT HE WAS GIVEN A PROMISE OF IMMUNITY.
           At     trial,            the        prosecution                        witness              Richard              Rivera             testified

 that      he saw petitioner                           and         codefendant                      Michael              Lee each              holding           a

 gun      and     firing           shots             out         of     a car            into         a group               of      people.               This
 shooting          resulted               in       the       death            of John               Steadman                (see       trial         record
 at      178-81,             186-87,               251,           253,             289;         respondent's                        brief           to        the
 Appellate            Division,                 Statement                   of     Facts,             at     3-4).

           Petitioner                  contends                 that         Rivera            committed                  perjury              at    trial.

 Petitioner                also         contends                 that            Rivera             was        granted              immunity              from

 prosecution               for      perjury.                     Although               petitioner                 does          not      develop          his
 argument          any        further              than          the        making             of     these             allegations,                 it    can

 be assumed             that       he intends                     to raise               the        same arguments                     that         he made

 in     support         of        his      claims                on this            issue             in     the         state         court         direct
 appeal         and     in       his      state            ~otion             to vacate                    judgment.
           On direct                   appeal,              petitioner                    argued                 that        Rivera            had        been
 granted          immunity               in     a secret                    deal        with          the        prosecution,                   and       that
 his     constitutional                       right          of        confrontation                        was impeded                 because            the
 court      should           have         instructed                    the        jurors           that          Rivera           was testifying

 only       by        court             order          pursuant                    to       this            secret               agreement                 (see

 petitioner's                brief            to      the        Appellate                Division                 at      pages          34-39).
           In     his        motion             to       vacate               judgment,                    petitioner                  claimed            that

 Rivera         had        committed                  perjury                at     trial             because              he       had        testified

 inconsistently                    with         his        testimony                at      the        first            trial.            The subject

 matter         concerned                which             of      the        defendants,                        petitioner               or        Michael
 Lee,      who were               charged             with         acting            in        concert             in      the      commission                 of
 the     murder,           was sitting                      in        the     front            seat         of     the       car,       and who was
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 8 of 14 PageID #: 149




                                                                                                                                                                 2

  sitting              in         the       back             seat          during              the         shooting                   (Petitioner's
  memorandum                 in     support             of motion                at     2-4).

            Respondent                   argued             in opposition                     to both             of these                 claims.            In

  summary,             the        People's             argument             on direct                appeal             was that             the     record

  unequivocally                    established                     that Rivera was never granted                                           any type of
  immunity          whatsoever                   during            petitioner's                   trial,           and that,                 therefore,
  no     secret             deals          were             concealed             from          the         jurors.                   Consequently,
  based      on the                facts,             his      right        of        confrontation                      was not               infringed
  {~        Respondent's                    brief            at 17-26).                The Appellate                      Division              rejected

  petitioner's                    claim.
            The People's                     argument                in     opposition                     to     the         motion          to     vacate
  was,       in        sum,         that          petitioner                  had         not          proved             that          Rivera            ever
  committed                 perjury.                  Affirmations                     from          the        trial          prosecutor,                 who
  worked          directly               with         Rivera           in preparing                    the        case          for        trial,         were
  included              in        the       People's                 answer.                   Moreover,                  even          if      Rivera's
  testimony                 were         perjurious                 rather             than          simply             inconsistent,                     such
  would       not            have         been              material             evidence                  warranting                   reversal              or
  vacatur              under             state              law.            The          testimony                  concerning                      seating
  arrangements                     in     the         car      was not                material              because                 petitioner             and

  Lee,      as      well           as     the         driver,             Dwayne           Brown,               were          all      charged            with
  acting          in        concert              to     shoot          and        kill           the        victim,                 John      Steadman.
  Thus,      under                accomplice                 liability                law,        it       did          not         matter          who sat
  where.               This             testimony                 could       not             therefore                 have          affected             the
  verdict           (see          respondent's                     brief         at      1-5).

            The motion                    court             rejected          the        perjury                argument.                    That        court
  held       that            petitioner                     had      failed              to      prove             any          perjury             or     the
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 9 of 14 PageID #: 150



                                                                                                                                                             3

  prosecutor's                  knowledge of any such perjury.                                              Also,          the motion court
  held,       relying              on United                  States         v.     Wallach,                 935 F.2d             445,         456      (2d
  Cir.         1991),               that            the           federal                 constitution's                          due          process

  requirements                   were      not          violated             because             even        if      Rivera's              testimony

  was perjury,                  and the           prosecutor                 knew about                it        at the          time      of trial,
  petitioner               failed           to      show that                there            was a reasonable                          likelihood
  that      the       false         testimony                   could        have          affected                the      judgment               of   the
  jury       (see        state          court's            Decision                and Order                at     7-11).
            Both           of      the       lower              courts             correctly                 rejected                the       perjury

  claims,           as      should           this          Court,            for        the      same            reasons.               First,          the
  claim        that         Rivera           was          granted             a secret,                 undisclosed                     promise             of
  immunity            in        exchange            for         his     testimony                 at     petitioner's                      trial        has
  been        completely                   refuted               by      the            trial          record               itself            and       the
  affidavit                of      the          trial           prosecutor.                            As          fully          explained                 in
  respondent's                   brief       to         the     Appellate                Division,                 to which             this        Court
  is      respectfully                   referred                for      fuller                argument,                the      record            makes

  absolutely               clear         that       Rivera             was not            granted                any immunity                or other
  consideration                   for      his      testimony                in petitioner's                        trial         (see        brief         at
  Point       III,         pages          17 -26).
            In addition,                   the          trial         prosecutor,                 Kyle            Reeves,            swore,         in an
  affidavit                submitted               to      the         motion            court,             that         he      never         g~anted
  Rivera        immunity                from prosecution                          for     perjury                at petitioner's                    trial
   (see     affidavit,                  para.           5-9).          He also            stated            that         during         the        second
  trial       of      codefendant                   Michael             Lee,            a subsequent                     trial        which         began
  well        after             petitioner                 was         convicted,                 he        finally              agreed            to       an

  immunity               from       prosecution                       deal         for          Rivera             because              Rivera          had
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 10 of 14 PageID #: 151




                                                                                                                        4

  changed         from       his    previously              cooperative          attitude           to      one     of

  hostility            and equivocation            (see     id.,     at para    12- 16).            In light        of
  these       facts,      uncontradicted             at     any time      by petitioner,             this       Court
  should        reject,        on     the        facts,       the     claim      that       there         was      any
  undisclosed             agreement         at       the      time      of     petitioner's               trial.
  Consequently,             there     can    have          been     no Brady      violation          or      of    the
  right       of confrontation.
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 11 of 14 PageID #: 152




                                                                                                                                                               5

                                                                        POINT II
                         PETITIONER                     WAS NOT                   DENIED               THE          EFFECTIVE
                         ASSISTANCE OF TRIAL COUNSEL.

            Petitioner                     contends                  that            he         was         denied              the       effective
   assistance               of       trial            counsel             because                his        attorney              did      not         call
   Curtis       Anderson,                    who had               testified                  on his           behalf             at      the         first
   trial,       to       testify               for      him at          his         second         trial.             Again,             respondent
   assumes           that           petitioner                    intends             to        make         the          same         argument               in

   support          of      this           allegation                   as     he         made         in     his         motion          to     vacate
   judgment.                     Petitioner                      contended                there             that          Anderson              was           an
  exculpatory               witness              whose testimony                          would have raised                           a reasonable
   doubt       as to defendant's                             guilt           (see        petitioner's                     motion         to vacate,
  memorandum                at       4-12).                  Respondent                    answered                that         the       record              of

  petitioner's                   first          trial            showed           that        Anderson's                  testimony             did      not
  exculpate               petitioner                    nor         did        it         provide             an      alibi.                Anderson
   testified              that            he         had         been        at       a       New Year's                    Eve         party          with
  petitioner                and       codefendants                      Brown and                 Lee,        and         the      victim,             John
   Steadman.              About            2:30         or 3:00              a.m.,         Anderson                saw Ellis             walk         away.

  He did            not        testify                that         he        saw         or      was        aware          of         petitioner's

   whereabouts                 at    any         subsequent                  time.              The murder                 occurred             between
   4:00     and 4:30                a.m.         Anderson               testified                that        he was not                 able     to see
   through          the        tinted            windows             of       the         car     from         which            the      shots         were
   fired       to     see           who was inside.                           Also,             Anderson             admitted             to     having
   been     drunk         that        early           morning,               and to having                   had two fistfights                          and
   an argument                 with        a woman at                   the         party.              He had             a conviction                  for

   felonious              assault               on         his       record.                    Moreover,                 according              to      the
   affidavit              of        the         trial             prosecutor,                    Kyle         Reeves,             submitted                   in
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 12 of 14 PageID #: 153



                                                                                                                                                                     6

  support          of respondent's                         answer            to the motion,                           Anderson               presented             an
  untrustworthy                   demeanor.                     In addition,                       petitioner                  offered              the      state
  court       an affidavit                        from      Anderson,                    but           nothing             therein              exculpated

  petitioner               (see         respondent's                    memorandum                       at        6-8).

            The          state             motion          court              rejected                   the          claim,              holding             that
  petitioner's                   federal                constitutional                             right            to      the          assistance                of
  counsel          had not             been        denied.              The court                      held        that        petitioner                 failed
  to show that                counsel              did      not base                   his     decision                  not       to call           Anderson
  on a reasonable                       trial            strategy,                and that                 petitioner                    had        failed         to

  meet      the         standards                 set      out        in      Strickland                      v.      Washington,                    466 U.S.
  668,      687         (1984)             (see       Decision               and Order                   at        pages           11-       13).
           This          Court             should           reach             the             same            result.                     To        establish
  effective                assistance                      of         counsel,                     a       defendant                     must         show           a
  deprivation                    of         "meaningful                      representation."                                       See         People           v.
  Satterfield,                   66 N.Y.2d                  796,             799         (1985).                    People           v.         Flores,            84
  N.Y.2d          184,        187 (1994);                  People            v.         Baldi,           54 N.Y.2d                  137         (1981).            To
  establish              sufficient                     prejudice                 to     support                a claim              of        ineffective
  assistance               of counsel,                    a defendant                        must        demonstrate                     that        there         is
  a    reasonable                 probability                        that,             but         for         the         defense              attorney's

  unprofessional                        errors,             there            would             have            been            a    more            favorable
  result          for      the        defendant                 at     trial.                 See Strickland                         v.       Washington,
  466 U.S.              668      (1984).                As fully              set            out       in respondent's                          memorandum
  in     opposition                   to     the         motion              to        vacate              (to        which          this           Court          is
  respectfully                   referred                 for        further                 argument),                    petitioner                 has      not

  shown           that           had         Anderson                  testified,                        there              was          a      reasonable
  possibility                    that           the        outcome                 of          the            trial            would            have          been
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 13 of 14 PageID #: 154



                                                                                           7

  different.      See   Strickland      v.    Washington,      466   U.S.   at   687-94;

   respondent's   memorandum     in   state   motion    at   6-8.
Case 1:20-cv-01801-FB-PK Document 1-15 Filed 04/15/20 Page 14 of 14 PageID #: 155




                                                                               8

                                    .CONCLUSION

                FOR THE FOREGOING REASONS. THE PETITION        FOR A
                WRIT OF HABEAS CORPUS SHOULD BE DENIED.



   Dated:     Brooklyn,     New York
              November     17, 2000


                                              Respectfully   submitted,


                                              CHARLES J. HYNES
                                              District  Attorney
                                              Kings county



   LEONARD JOBLOVE
   LINDA BREEN
   Assistant    District     Attorneys
           of Counsel
